—Judgment, Supreme Court, New York County (James Yates, J.), rendered November 18, 1997, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, crim*316inal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, 2 to 4 years and IV2 to 3 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence establishing that the value of the four-year-old Nissan Pathfinder was in excess of the statutory threshold of $3,000. The People established the condition of the vehicle through photographs, testimony by the complainant regarding the overall good condition of the vehicle immediately preceding the theft, and testimony by the officer that the vehicle was in running condition when it was recovered shortly after the theft. Although the expert appraiser did not examine the vehicle or have any knowledge of its condition, his testimony, taken together with the other evidence, established that the vehicle’s value was at least $13,000 and could not conceivably have been less than $3,000 (see, People v Rodriguez, 171 AD2d 419, Iv denied 78 NY2d 973). Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.